LAUGHLIN, J.
The material facts presented by this record differ from those presented in Matter, of the Application, etc., of Bernard Giles (102 N. Y. Supp. 851), argued and decided herewith, only in that the affiant, who asserts the facts positively, resided next door on the same avenue to the number from which the elector enrolled, and, consequently, the opinion in that matter is decisive of this appeal.
It follows that the order should be affirmed upon the authority of the opinion in the Matter of Giles.
' PATTERSON, P. J., concurs.
■ SCOTT, J. For the reasons stated in Matter of Giles, 102 N. Y. Supp. 851, I concur in result.